Case 1:16-cv-01108-ER Document 138 Filed 03/25/19 Page 1 of 2 PageID #: 3533



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


T-MOBILE NORTHEAST LLC,                                )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )    C.A. No. 16-1108 ER
                                                       )
CITY OF WILMINGTON, DELAWARE, and                      )
CITY OF WILMINGTON ZONING BOARD                        )
OF ADJUSTMENT,                                         )
                                                       )
       Defendants.                                     )

                      PLAINTIFF T-MOBILE NORTHEAST LLC’S
                    RENEWED MOTION FOR SUMMARY JUDGMENT

       Plaintiff T-Mobile Northeast LLC (“T-Mobile”) respectfully moves for summary

judgment on causes of action II-V of T-Mobile’s First Amended Complaint against Defendants

City of Wilmington, Delaware and City of Wilmington Zoning Board of Adjustment

(collectively, the “City”) on the following grounds:

       1. The denial is not supported by “substantial evidence” in the written record, as
          required by Section 332(c)(7)(B)(iii) of the federal Communications Act (“the Act”),
          47 U.S.C. § 332(c)(7)(B)(iii), and is arbitrary and capricious and unlawful under
          Delaware law. Contrary to the City’s post hoc assertions, T-Mobile submitted
          extensive testimony and evidence demonstrating a current service need and its
          evaluation of alternatives. In addition, generalized opposition to wireless, fear of
          radio frequency emissions, and speculation about future installations by other
          companies are not substantial evidence.

       2. The denial violates Section 332(c)(7)(B)(iv) of the Act, 47 U.S.C. § 332(c)(7)(B)(iv),
          because it was based on the overwhelming testimony expressing fears of RF
          emissions. T-Mobile’s installation will not be visible as a wireless facility. The
          objections heard by the City were explicit in their fear of RF emissions, and those that
          were not explicit, were coached, pretextual assertions.

       3. The denial has the effect of prohibiting T-Mobile from providing wireless service in
          violation of Section 332(c)(7)(B)(i)(II) of the Act, 47 U.S.C. § 332(c)(7)(B)(i)(II).
          The Federal Communications Commission (“FCC”) recently issued a Declaratory
          Ruling that clarifies the standard governing whether the denial effectively prohibits
          the provision of wireless service. Summary judgment is appropriate for T-Mobile
Case 1:16-cv-01108-ER Document 138 Filed 03/25/19 Page 2 of 2 PageID #: 3534



           under both the prior standard and the FCC’s clarification. The denial violated Section
           332(c)(7)(B)(i)(II) under the prior standard because (1) T-Mobile has demonstrated a
           significant gap in its service caused by a lack of network capacity, leaving customers
           without service; (2) T-Mobile’s proposed installation is the least intrusive means of
           remedying the significant gap; and (3) T-Mobile has undertaken a good faith
           investigation of alternative designs, technologies, and locations. The City’s denial is
           even more clearly unlawful under the standard established by the FCC’s Declaratory
           Ruling. It materially inhibits and limits T-Mobile from competing in a
           nondiscriminatory regulatory environment by preventing it from deploying the
           facilities it needs to achieve its service goals and performance characteristics.

       4. As a result of the City’s violations of Section 332(c)(7)(B), the Court should issue an
          order requiring the City to grant T-Mobile’s Application.

       This Motion is based on the accompanying Brief in Support of T-Mobile’s Motion, the

Declarations of Richard Conroy and T. Scott Thompson, and upon the papers, records and

pleadings on file with the Court.



                                                POTTER ANDERSON & CORROON LLP
 OF COUNSEL:

 T. Scott Thompson                              By: /s/ Jennifer C. Wasson
 DAVIS WRIGHT TREMAINE LLP                           Jennifer C. Wasson (#4933)
 1919 Pennsylvania Ave. NW, Suite 800                Alan R. Silverstein (#5066)
 Washington D.C. 20006                               1313 North Market St., Sixth Floor
 (202) 973-4200                                      Hercules Plaza
                                                     Wilmington, Delaware 19801
                                                     (302) 984-6000
                                                     jwasson@potteranderson.com
                                                     asilverstein@potteranderson.com
 Dated: March 25, 2019
                                                Attorneys for Plaintiff T-Mobile Northeast LLC
